DETAILED ACTION
The following is a non-final office action in response to applicant’s amendment filed on 08/17/2022 for response of the office action mailed on 05/26/2022.  Independent claims 18, 27 and 34 are amended. A new dependent claim 38 is added. Therefore, claims 18-38 are pending and addressed below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
                                                              Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18, 21-24, 27-31, 33-34 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. (2020/0187245), Fujishiro, in view of Sarkis et al. (2020/0052825), Sarkis hereinafter.

Re. Claims 18 and 34, Fujishiro teaches a method of message acknowledgment performed (Fig. 9 & ¶0114-¶0121) by a user equipment (UE) (Fig.2/Fig. 9, UE100) of a wireless communication network (Fig. 9-10/Fig. 17) and a user equipment (UE) (Fig.2/Fig. 9, UE100) comprising: at least one transceiver (Fig. 12, 1213); at least one processor (Fig. 2, 130  ¶0057 - The controller 130 includes at least one processor and memory); and computer-readable storage media (CRM) (Fig. 2, 130 & ¶0057- The controller 130 includes at least one processor and memory) comprising instructions (¶0057) that, when 5executed by the at least one processor, cause the UE to (¶0170): establish, while the UE is in an active radio resource control (RRC) connected mode and prior to entering an uplink-enhanced idle mode, one or more idle-mode uplink air interface resources for communicating with a base station (BS) of a wireless communication network during the uplink-enhanced 10idle mode of the UE (Fig. 9 & ¶0114 -  in step S201, the UE 100 in the RRC connected mode transmits, to the eNB 200, the notification indicating that the early data transmission is performed. For example, the UE 100 notifies the eNB 200 that the early data transmission is performed when the next RRC connection is setup. Fig. 9 & ¶0115 - In step S202, the eNB 200 transmits an RRC connection release message to the UE 100. .. the RRC connection release message may include the information indicating that the UE 100 may perform (or needs to perform) the early data transmission); establish a UE-specific identifier with the BS (Fig. 9 & ¶0118 - In step S205, the UE 100 transmits the Msg1 (random access preamble) to the eNB 200. .. the UE 100 may transmit the random access preamble by applying a dedicated preamble sequence (dedicated preamble) allocated to each UE from the eNB 200. The eNB 200 receives the random access preamble from the UE 100. Fig. 9 & ¶0120 - When the dedicated preamble sequence is applied, in step S206, the eNB 200 identifies the UE 100 based on the preamble sequence. The eNB 200 determines whether to perform the early data transmission based on the notification information held in step S204. ..if the notification information corresponding to the identified UE 100 is held, the eNB 200 determines to perform the early data transmission); enter the uplink-enhanced idle mode from the RRC Connected mode (See ¶0114-¶0115, ¶0120 along with Fig. 9); transmit a plurality of uplink messages to the BS: during the uplink-enhanced idle mode; 15through at least one of the one or more idle-mode uplink air interface resources established with the BS; and using the UE-specific identifier (Fig. 17 & ¶0261 - In step S702, the UE 100 transmits the Msg3 with data to the eNB 200 by the uplink early data transmission. The UE 100 notifies the eNB 200 of the determined timer value by the Msg3. The eNB 200 can understand the Msg4 waiting time in the UE 100 by such notification. Fig. 17 & ¶0262 - The UE 100 may notify, by Msg1 (preamble transmission), the eNB 200 that the second timer is used. Then, the UE 100 may use the second timer and notify the eNB 200 of the timer value by the Msg3 only when the use permission of the second timer is notified from the eNB 200 by the Msg2. Fig. 17 & ¶0270 - the eNB 200 transmits, to the UE 100, the Msg4 with the response data (TCP ACK) by the downlink early data transmission. Fig. 17 & ¶0271 - it is also assumed that the Msg3 transmission fails, the HARQ NACK (retransmission request) is transmitted from the eNB 200 to the UE 100, and the UE 100 performs the Msg3 retransmission by the HARQ. The UE 100 may continue the operation of the second timer without resuming (reactivating) the second timer when performing the Msg3 retransmission by the HARQ after activating the second timer. That is, UE transmits a plurality of uplink messages (e.g., Msg1 {with preamble transmission}, Msg3 when UE in idle mode, detects uplink data to be transmitted using EDT <early data transmission>, also, see ¶0281) associated with a timer (second timer for early data transmission) during early data transmission as disclosed supra; Please note that Msg1 <UE to eNB in uplink> & Msg 3 <UE to eNB in Uplink> are a  plurality of uplink messages, in addition, retransmission of Msg3 in early UL data transmission is also interpreted as a plurality of uplink messages as disclosed supra, contrary to applicant’s remarks at least in page 13 of remarks as submitted on 08/17/2022);
Yet, Fujishiro does not expressly teach following the transmission of the plurality of uplink messages, receive a group acknowledgment for the plurality of uplink messages the from the BS indicating a success or failure of reception 20by the BS of each of the uplink messages.
However, in the analogous art, Sarkis explicitly discloses following the transmission of the plurality of uplink messages, receive a group acknowledgment for the plurality of uplink messages the from the BS indicating a success or failure of reception 20by the BS of each of the uplink messages. (Fig. 2-3 & ¶0123 - base station 105-a may generate group feedback message 210 based on monitoring the resources for grant-free uplink transmission 205. Group feedback message 210 may provide information related to whether base station 105-a successfully received (e.g., detected and decoded) grant-free uplink transmission 205. In the case where base station 105-a did not successfully receive grant-free uplink transmission 205, group feedback message 210 may indicate a negative-acknowledgment (NACK) corresponding to grant-free uplink transmission 205. In the case where base station 105-a successfully received grant-free uplink transmission 205, group feedback message 210 may indicate an acknowledgment (ACK) corresponding to grant-free uplink transmission 205. Fig. 2-3 & ¶0124 - Group feedback message 210 may include a bitmap corresponding to different grant-free uplink transmissions (including grant-free uplink transmission 205 for example). In some cases, the bitmap may distinguish information on a UE basis. For example, each location within the bitmap may correspond to feedback for a different UE (e.g., UE 115-a). Fig. 2-3 & ¶0124  - Base station 105-b may monitor for one or more grant-free uplink transmissions. In some cases, base station 105-b may receive one or more grant-free uplink transmissions. Based on reception of the grant-free uplink transmissions, base station 105-b may generate group feedback message 302. Group feedback message 302 may include a bitmap, where each location in the bitmap may correspond to a UE (e.g., UE 115-b) or a grant-free uplink transmission. For example, first feedback location 305-a may correspond to a first UE, such as UE 115-b, whereas second feedback location 305-b may correspond to another UE).

 Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Fujishiro’s invention of a system and a method for controlling an early data transmission performing an uplink user data transmission from a base station to a radio terminal during a random access procedure to include Sarkis’s invention of group feedback techniques in a wireless communications system, because it provides an efficient mechanism through which a base station may generate a group feedback message corresponding to uplink transmissions, which results in decrease in latency, in turns, increase in reliability within the wireless communications system. (¶0005/¶0080-¶0081, Sarkis)

Re. Claims 21 and 36,   Fujishiro and  Sarkis claims 18 and 34.
Fujishiro further discloses  wherein the establishing the one or more idle-mode uplink air interface resources comprises: establishing a periodic or non-periodic schedule for the one or more idle-mode 20uplink air interface resources. (Fig.17-22 & ¶0007 –  transmitting, by the base station to the radio terminal, a random access response including an uplink grant (e.g., using MSG2, see ¶0285) in response to a reception of the random access preamble, wherein the random access response may include information indicating whether the uplink grant is used for the early data transmission. Here, uplink grant that allocates a periodic uplink radio resource during the random access procedure. See ¶0362. Fig. 17 & ¶0261 - In step S702, the UE 100 transmits the Msg3 with data to the eNB 200 by the uplink early data transmission. The UE 100 notifies the eNB 200 of the determined timer value by the Msg3. The eNB 200 can understand the Msg4 waiting time in the UE 100 by such notification. Fig. 17 & ¶0262 - The UE 100 may notify, by Msg1 (preamble transmission), the eNB 200 that the second timer is used. Then, the UE 100 may use the second timer and notify the eNB 200 of the timer value by the Msg3 only when the use permission of the second timer is notified from the eNB 200 by the Msg2. ¶0366 -  eNB 200 transmits, to the UE 100, information for setting the maximum number of times of uplink transmissions using the periodic uplink radio resource…. the eNB 200 can properly understand the number of times to perform the decoding processing on the uplink data. The eNB 200 may transmit information for setting the maximum number of times of transmissions by SIB or may transmit the information by the uplink grant (Msg2). The UE 100 performs the uplink transmission plural times within a range that does not exceed the set maximum number of times of transmissions).

Re. Claims 22 and 37,   Fujishiro and  Sarkis teach claims 18 and 34.
 Fujishiro further teaches wherein the establishing the one or more idle-mode uplink air interface resources comprises: receiving an indication of the one or more idle-mode uplink air interface resources from the BS through an RRC connection message, an RRC release message, or an RRC 5redirect message. (Fig. 9 & ¶0115 - In step S202, the eNB 200 transmits an RRC connection release message to the UE 100. .. the RRC connection release message may include the information indicating that the UE 100 may perform (or needs to perform) the early data transmission Examiner interprets that only one of the claimed feature to be mapped because of the presence of conjunction “or”).

Re. Claim 23,  Fujishiro and  Sarkis  teach claim 18.
Fujishiro further teaches  wherein the establishing the one or more idle-mode uplink air interface resources comprises: establishing the one or more idle-mode uplink air interface resources semi- 10statically. (Fig. 9-31 & ¶0614 - This solution provides the common UL resource pools for EDT, whereby the resource pool is similar to Mode 2/Type 1 Sidelink transmissions, i.e., common resource used by multiple UEs. It could be assumed the legacy Msg3 resource is always provided by the UL grant (as it is today), but the UE is allowed to transmit the data part using the common resource pool, with the same temporary C-RNTI used in the legacy Msg3 transmission. The configuration of the common resource pool is provided in SIB. This solution may be seen as a “semi-static” version of multiple UL grant solution, whereby the second granted resource intended for data may be shared by multiple UEs).

Re. Claim 24,  Fujishiro and  Sarkis teach claim 18.
Fujishiro further teaches  wherein the establishing the UE- specific identifier comprises: receiving, from the BS, the UE-specific identifier during the active RRC connected 15mode. (Fig. 10 & ¶0127 - in step S301, the eNB 200 transmits, to the UE 100, the notification indicating whether to perform the early data transmission prior to starting the random access procedure by at least one of the paging message, the DCI, and the PDSCH. Fig. 10 & ¶0128 - The eNB 200 transmits the paging message including a combination of the identifier of the destination UE …. Fig. 10 & ¶0129 - When the DCI or the PDSCH is used, the UE 100 may be in the RRC connected mode).

Re. Claim 27, Fujishiro teaches a method of message acknowledgment performed (Fig. 9 & ¶0114-¶0121) by a base station (BS) (Fig. 9/17, eNB200 / Fig. 3) of a wireless communication network (Fig. 9-10/Fig. 17), the method comprising: establishing, with a user equipment (UE) of the wireless communication network and while the UE is in an active radio resource control (RRC) connected mode, one or 10more idle-mode uplink air interface resources for use by the UE during an uplink-enhanced idle mode (Fig. 9 & ¶0114 -  in step S201, the UE 100 in the RRC connected mode transmits, to the eNB 200, the notification indicating that the early data transmission is performed. For example, the UE 100 notifies the eNB 200 that the early data transmission is performed when the next RRC connection is setup. Fig. 9 & ¶0115 - In step S202, the eNB 200 transmits an RRC connection release message to the UE 100. .. the RRC connection release message may include the information indicating that the UE 100 may perform (or needs to perform) the early data transmission.); receiving a plurality of uplink messages from the UE, the uplink messages: received when the UE is in the uplink-enhanced idle mode; received over at least one of the one or more idle-mode uplink air interface 15resources and having a UE-specific identifier (Fig. 17 & ¶0261 - In step S702, the UE 100 transmits the Msg3 with data to the eNB 200 by the uplink early data transmission. The UE 100 notifies the eNB 200 of the determined timer value by the Msg3. The eNB 200 can understand the Msg4 waiting time in the UE 100 by such notification. Fig. 17 & ¶0262 - The UE 100 may notify, by Msg1 (preamble transmission), the eNB 200 that the second timer is used. Then, the UE 100 may use the second timer and notify the eNB 200 of the timer value by the Msg3 only when the use permission of the second timer is notified from the eNB 200 by the Msg2. Fig. 17 & ¶0270 - the eNB 200 transmits, to the UE 100, the Msg4 with the response data (TCP ACK) by the downlink early data transmission. Fig. 17 & ¶0271 - it is also assumed that the Msg3 transmission fails, the HARQ NACK (retransmission request) is transmitted from the eNB 200 to the UE 100, and the UE 100 performs the Msg3 retransmission by the HARQ. The UE 100 may continue the operation of the second timer without resuming (reactivating) the second timer when performing the Msg3 retransmission by the HARQ after activating the second timer. That is, UE transmits a plurality of uplink messages (e.g., Msg1 {with preamble transmission}, Msg3 when UE in idle mode, detects uplink data to be transmitted using EDT <early data transmission>, also, see ¶0281) associated with a timer (second timer for early data transmission) during early data transmission as disclosed supra; Please note that Msg1 <UE to eNB in uplink> & Msg 3 <UE to eNB in Uplink> are a  plurality of uplink messages, in addition, retransmission of Msg3 in early UL data transmission is also interpreted as a plurality of uplink messages as disclosed supra, contrary to applicant’s remarks at least in page 16  of remarks as submitted on 08/17/2022); recording a success or failure of receipt of each of the plurality of uplink messages (Fig. 17 & ¶0271 - In the sequence of FIG. 17, it is assumed that the Msg3 transmission is successful. However, it is also assumed that the Msg3 transmission fails, the HARQ NACK (retransmission request) is transmitted from the eNB 200 to the UE 100, and the UE 100 performs the Msg3 retransmission (retransmission of Msg3 in early UL data transmission is also interpreted as a plurality of uplink messages) by the HARQ.)
Yet, Fujishiro does not expressly teach transmitting, to the UE and responsive to determining that the UE is in the active 20RRC connected mode, a group acknowledgement for the plurality of uplink messages to the UE, the group acknowledgement indicating the success or failure of receipt of each of the plurality of uplink messages.
However, in the analogous art, Sarkis explicitly discloses  transmitting, to the UE and responsive to determining that the UE is in the active 20RRC connected mode, a group acknowledgement for the plurality of uplink messages  to the UE, the group acknowledgement indicating the success or failure of receipt of each of the plurality of uplink messages. (Fig. 2-3 & ¶0123 - base station 105-a may generate group feedback message 210 based on monitoring the resources for grant-free uplink transmission 205. Group feedback message 210 may provide information related to whether base station 105-a successfully received (e.g., detected and decoded) grant-free uplink transmission 205. In the case where base station 105-a did not successfully receive grant-free uplink transmission 205, group feedback message 210 may indicate a negative-acknowledgment (NACK) corresponding to grant-free uplink transmission 205. In the case where base station 105-a successfully received grant-free uplink transmission 205, group feedback message 210 may indicate an acknowledgment (ACK) corresponding to grant-free uplink transmission 205. Fig. 2-3 & ¶0124 - Group feedback message 210 may include a bitmap corresponding to different grant-free uplink transmissions (including grant-free uplink transmission 205 for example). In some cases, the bitmap may distinguish information on a UE basis. For example, each location within the bitmap may correspond to feedback for a different UE (e.g., UE 115-a). Fig. 2-3 & ¶0124  - Base station 105-b may monitor for one or more grant-free uplink transmissions. In some cases, base station 105-b may receive one or more grant-free uplink transmissions. Based on reception of the grant-free uplink transmissions, base station 105-b may generate group feedback message 302. Group feedback message 302 may include a bitmap, where each location in the bitmap may correspond to a UE (e.g., UE 115-b) or a grant-free uplink transmission….., first feedback location 305-a may correspond to a first UE, such as UE 115-b, whereas second feedback location 305-b may correspond to another UE. Also, see ¶0143-¶0147).
 Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Fujishiro’s invention of a system and a method for controlling an early data transmission performing an uplink user data transmission from a base station to a radio terminal during a random access procedure to include Sarkis’s invention of group feedback techniques in a wireless communications system, because it provides an efficient mechanism through which a base station may generate a group feedback message corresponding to uplink transmissions, which results in decrease in latency, in turns, increase in reliability within the wireless communications system. (¶0005/¶0080-¶0081, Sarkis)

Re. Claim 28,   Fujishiro and  Sarkis teach claim 27.
Fujishiro also teaches further comprising: providing the UE-specific identifier to the UE while the UE is in the active RRC connected mode.(Fig. 10 & ¶0127 - in step S301, the eNB 200 transmits, to the UE 100, the notification indicating whether to perform the early data transmission prior to starting the random access procedure by at least one of the paging message, the DCI, and the PDSCH. Fig. 10 & ¶0128 - The eNB 200 transmits the paging message including a combination of the identifier of the destination UE …. Fig. 10 & ¶0129 - When the DCI or the PDSCH is used, the UE 100 may be in the RRC connected mode).

Re. Claim 29,   Fujishiro and  Sarkis teach claim 27.
Fujishiro further teaches wherein the establishing the one or more idle-mode uplink air interface resources comprises: transmitting an indication of the one or more idle-mode uplink air interface resources through an RRC connection message, an RRC release message, or an RRC redirect message. (Fig. 9 & ¶0115 - In step S202, the eNB 200 transmits an RRC connection release message to the UE 100. .. the RRC connection release message may include the information indicating that the UE 100 may perform (or needs to perform) the early data transmission Examiner interprets that only one of the claimed feature to be mapped because of the presence of conjunction “or”)
Re. Claim 30,  Fujishiro and  Sarkis teach claim 27.
Fujishiro further teaches wherein the establishing the one or more idle-mode uplink air interface resources comprises: establishing at least one of the one or more idle-mode uplink air interface resources as a random-access channel (RACH) resource. (Fig. 9 & ¶0118 - In step S205, the UE 100 transmits the Msg1 (random access preamble) to the eNB 200. Fig. 9 & ¶0120 - When the dedicated preamble sequence is applied, in step S206, the eNB 200 identifies the UE 100 based on the preamble sequence. The eNB 200 determines whether to perform the early data transmission based on the notification information held in step S204. Specifically, if the notification information corresponding to the identified UE 100 is held, the eNB 200 determines to perform the early data transmission. Fig. 9 & ¶0123:¶0124 - In step S208, the UE 100 transmits the Msg3 to the eNB 200. When the dedicated preamble sequence is not applied, in step S209, the eNB 200 identifies the UE 100 based on the Msg3. The eNB 200 determines whether to perform the early data transmission based on the notification information held in step S204. Here, Msg1 & Msg3 are part of RACH resources).

Re. Claim 31,   Fujishiro and  Sarkis teach claim 27.
Fujishiro further teaches determining a periodic or non-periodic schedule for the one or more idle-mode uplink air interface resources (Fig. 17 & ¶0093 - (A) transmitting, by a first radio communication device, to a second radio communication device, information on whether to perform early data transmission in which data is transmitted using a predetermined message during a random access procedure, and (B) determining, by the second radio communication device, whether to perform the early data transmission based on the received information after the second radio communication device receives the information. The first radio communication device is one of the UE 100 and the eNB 200, and the second radio communication device is the other of the UE 100 and the eNB 200. Fig. 17 & ¶0261 - In step S702, the UE 100 transmits the Msg3 with data to the eNB 200 by the uplink early data transmission. The UE 100 notifies the eNB 200 of the determined timer value by the Msg3. The eNB 200 can understand the Msg4 waiting time in the UE 100 by such notification. Fig. 17 & ¶0262 - The UE 100 may notify, by Msg1 (preamble transmission), the eNB 200 that the second timer is used. Then, the UE 100 may use the second timer and notify the eNB 200 of the timer value by the Msg3 only when the use permission of the second timer is notified from the eNB 200 by the Msg2. ¶0366 -  eNB 200 transmits, to the UE 100, information for setting the maximum number of times of uplink transmissions using the periodic uplink radio resource…. the eNB 200 can properly understand the number of times to perform the decoding processing on the uplink data. The eNB 200 may transmit information for setting the maximum number of times of transmissions by SIB or may transmit the information by the uplink grant (Msg2). The UE 100 performs the uplink transmission plural times within a range that does not exceed the set maximum number of times of transmissions), wherein the establishing the one or more idle-mode uplink air interface resource 20comprises: transmitting, to the UE, the periodic or non-periodic schedule for the one or more idle-mode uplink air interface resources. (Fig.17-22 & ¶0007 –  transmitting, by the base station to the radio terminal, a random access response including an uplink grant (e.g., using MSG2, see ¶0285) in response to a reception of the random access preamble, wherein the random access response may include information indicating whether the uplink grant is used for the early data transmission. Here, uplink grant that allocates a periodic uplink radio resource during the random access procedure. See ¶0362. Fig. 17 & ¶0261 - In step S702, the UE 100 transmits the Msg3 with data to the eNB 200 by the uplink early data transmission. The UE 100 notifies the eNB 200 of the determined timer value by the Msg3. The eNB 200 can understand the Msg4 waiting time in the UE 100 by such notification. Fig. 17 & ¶0262 - The UE 100 may notify, by Msg1 (preamble transmission), the eNB 200 that the second timer is used. Then, the UE 100 may use the second timer and notify the eNB 200 of the timer value by the Msg3 only when the use permission of the second timer is notified from the eNB 200 by the Msg2. ¶0366 -  eNB 200 transmits, to the UE 100, information for setting the maximum number of times of uplink transmissions using the periodic uplink radio resource…. the eNB 200 can properly understand the number of times to perform the decoding processing on the uplink data. The eNB 200 may transmit information for setting the maximum number of times of transmissions by SIB or may transmit the information by the uplink grant (Msg2). The UE 100 performs the uplink transmission plural times within a range that does not exceed the set maximum number of times of transmissions).

Re. Claim 33,   Fujishiro and  Sarkis teach claim 31.
Fujishiro further teaches wherein the transmitting the periodic or non-periodic schedule for the one or more idle-mode uplink air interface resources comprises: 10transmitting the periodic or non-periodic schedule for the one or more idle-mode uplink air interface resources semi-statically. (Fig. 9-31 & ¶0614 - This solution provides the common UL resource pools for EDT, whereby the resource pool is similar to Mode 2/Type 1 Sidelink transmissions, i.e., common resource used by multiple UEs. It could be assumed the legacy Msg3 resource is always provided by the UL grant (as it is today), but the UE is allowed to transmit the data part using the common resource pool, with the same temporary C-RNTI used in the legacy Msg3 transmission. The configuration of the common resource pool is provided in SIB. This solution may be seen as a “semi-static” version of multiple UL grant solution, whereby the second granted resource intended for data may be shared by multiple UEs).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro, in view of Sarkis, further in view of Miettinen et al. (US 9967916B1), Miettinen hereinafter.

Re. Claim 26,   Fujishiro and  Sarkis teach claim 18.
Yet, Fujishiro and  Sarkis do not explicitly teach wherein the transmitting the plurality of uplink messages to the BS comprises: transmitting at least one of the plurality of uplink messages as a unicast message.
However, in the analogous art, Miettinen explicitly discloses wherein the transmitting the plurality of uplink messages to the BS comprises: transmitting at least one of the plurality of uplink messages as a unicast message. (Fig. 1-8 & Col 9/line 24:34 - Each user may wear the above-described wearable device provided with the cellular communication capability, and uplink messages carrying measurement data may be transmitted by the user devices by using unicast uplink connections. The server computer 132 may thus receive the measurement data individually from each user device and transmit information to the user devices via the multicast/broadcast service).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Fujishiro’s invention of a system and a method for controlling an early data transmission performing an uplink user data transmission from a base station to a radio terminal during a random access procedure and Sarkis’s invention of group feedback techniques in a wireless communications system to include Miettinen’s invention of a system and a method for providing wrist device with cellular communication capability, because it provides an efficient mechanism in  conducting virtual coaching service where a virtual coach in the form of a server computer instructs multiple users carrying out the same exercise at different, distant geographical locations by using a plurality of access nodes deployed across the geographical locations . (Col 9/line 5:20, Miettinen)
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro, in view of Sarkis, further in view of Yoshimoto et al. (2020/0204289), Yoshimoto hereinafter.

Re. Claim 32,   Fujishiro and  Sarkis teach claim 31.
Fujishiro further teaches wherein the determining the periodic or non-periodic schedule for the one or more idle-mode uplink air interface resources comprises (Fig. 17 & ¶0093 - (A) transmitting, by a first radio communication device, to a second radio communication device, information on whether to perform early data transmission in which data is transmitted using a predetermined message during a random access procedure, and (B) determining, by the second radio communication device, whether to perform the early data transmission based on the received information after the second radio communication device receives the information. Fig. 17 & ¶0261 - In step S702, the UE 100 transmits the Msg3 with data to the eNB 200 by the uplink early data transmission. The UE 100 notifies the eNB 200 of the determined timer value by the Msg3. The eNB 200 can understand the Msg4 waiting time in the UE 100 by such notification. Fig. 17 & ¶0262 - The UE 100 may notify, by Msg1 (preamble transmission), the eNB 200 that the second timer is used. Then, the UE 100 may use the second timer and notify the eNB 200 of the timer value by the Msg3 only when the use permission of the second timer is notified from the eNB 200 by the Msg2. ¶0366 -  eNB 200 transmits, to the UE 100, information for setting the maximum number of times of uplink transmissions using the periodic uplink radio resource…. the eNB 200 can properly understand the number of times to perform the decoding processing on the uplink data. The eNB 200 may transmit information for setting the maximum number of times of transmissions by SIB or may transmit the information by the uplink grant (Msg2). The UE 100 performs the uplink transmission plural times within a range that does not exceed the set maximum number of times of transmissions)
Yet, Fujishiro and  Sarkis do not explicitly teach determining pre-allocated resources with a fixed modulation and coding scheme (MCS).
However, in the analogous art, Yoshimoto explicitly discloses determining pre-allocated resources with a fixed modulation and coding scheme (MCS). (Fig. 1-13 & ¶0075 - The base station apparatus 10 performs scheduling for determining radio resources to which a physical channel transmitted by the base station apparatus 10 and the terminal apparatus 20 is mapped.  Fig. 1-13 & ¶0092 - The controller 104 determines an MCS of a PDSCH, in consideration of the CSI report (Aperiodic CQI/Periodic CQI) input from the higher layer processing unit 102/the receiver 11. Fig. 1-13 & ¶0093 - The controller 104 determines an MCS of a PUSCH, in consideration of channel quality information (CSI Measurement results) measured by the channel estimation unit 1122. The controller 104 determines an MCS index corresponding to the MCS of the PUSCH. The controller 104 applies an MCS table selected based on the “MCS table select” for the uplink, and determines an MCS index for the PUSCH. The controller 104 includes the determined MCS index in an uplink grant. See Fig. 4-5 for fixed MCS table.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Fujishiro’s invention of a system and a method for controlling an early data transmission performing an uplink user data transmission from a base station to a radio terminal during a random access procedure and Sarkis’s invention of group feedback techniques in a wireless communications system to include Yoshimoto’s invention of a system and a method for providing a communication mechanism in fifth generation (5G) mobile communication systems, because it enables election of a modulation scheme and scheduling of radio resources, corresponding to packets having various amounts of data periodically generated with various delays in  the fifth generation (5G) mobile communication systems. (¶0003-¶0008, Yoshimoto)

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro, in view of Sarkis, further in view of Yu et al. (2020/0374927), Yu hereinafter .

Re. Claim 38,   Fujishiro and  Sarkis teach claim 18.
Yet, Fujishiro and  Sarkis do not explicitly teach wherein the transmitting the plurality of uplink messages to the BS comprises: transmitting at least one of the plurality of uplink messages as a short-message service (SMS) message.
However, in the analogous art, Yu explicitly discloses wherein the transmitting the plurality of uplink messages to the BS comprises: transmitting at least one of the plurality of uplink messages as a short-message service (SMS) message. (Fig. 1-3 & ¶0080 - S201: A terminal determines a service attribute of to-be-transmitted data. Fig. 1-3 & ¶0082 - The service type attribute may be used to distinguish between different types of services, for example, user data and non-user data. Specifically, the non-user data may be request information used to request resources for uplink signaling (request resources for UL signaling), an uplink short message service message (MO SMS), uplink signaling, or the like. Fig. 1-3 & ¶0101 - two bits are used to distinguish between the user data, the request information used to request the resources for the uplink signaling, and an uplink short message service message, for example See ¶0102 to ¶0107).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Fujishiro’s invention of a system and a method for controlling an early data transmission performing an uplink user data transmission from a base station to a radio terminal during a random access procedure and Sarkis’s invention of group feedback techniques in a wireless communications system to include Yu’s invention of a system and a method for random access procedure in 5th generation (5G) wireless communication system, because it provides an efficient mechanism in reducing excessive high resource consumption caused by early data transmission (EDT) technology, thereby reduces the EDT resource congestion, in turns, improves success rate of the EDT transmission the 5th generation (5G) wireless communication system. (¶0004-¶0006, Yu)

Allowable Subject Matter
Claims 19-20, 25 and 35  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:
Claim 19 –  further comprising: going to sleep: responsive to the transmitting of at least one of the plurality of uplink messages to the BS; prior to receiving the group acknowledgement from the BS; and without receiving another acknowledgement from the BS indicating a success or failure of reception by the BS of the at least one of the plurality of uplink messages.
Claim 20 – following the transmitting the plurality of uplink messages, exiting the uplink- enhanced idle mode and entering an active RRC connected mode, wherein the receiving the group acknowledgment comprises: receiving the group acknowledgment during the active RRC connected mode.
Claim 25 –  wherein the establishing the one or more idle-mode uplink air interface resources comprises: receiving an indication of the one or more idle-mode uplink air interface resources from the BS through a UL_IDLE_RNTI.

Claim 35 – further cause the UE to go to sleep: responsive to the transmission of at least one of the plurality of uplink messages to the BS, prior to receiving the group acknowledgement from the BS, and without receiving another acknowledgement from the BS indicating a success or failure of reception by the BS of the at least one of the plurality of uplink messages.

Response to Arguments
The examiner acknowledges the applicant’s amendments to independent claims 18, 27 and  34 along with an addition of a new dependent claim 38.
This a second non-final due to newly found prior arts for previously objected claims 26 and 32.

Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive.      

Regarding arguments in pages 13-14 for independent claim 18, applicant argues that  Fujishiro fails to teach, “establish, while the UE is in an active radio resource control (RRC) connected mode and prior to entering an uplink-enhanced idle mode, one or more idle-mode uplink air interface resources for communicating with a base station (BS) of a wireless communication network during the uplink-enhanced idle mode of the UE”. Examiner respectfully disagrees with the applicant. Fujishiro discloses in ¶0114-¶0115 along with Fig. 9, “in step S201, the UE 100 in the RRC connected mode transmits, to the eNB 200, the notification indicating that the early data transmission is performed. For example, the UE 100 notifies the eNB 200 that the early data transmission is performed when the next RRC connection is setup… In step S202, the eNB 200 transmits an RRC connection release message to the UE 100. .. the RRC connection release message may include the information indicating that the UE 100 may perform (or needs to perform) the early data transmission ”, quite contrary to applicant’s remarks at least in page 14  as submitted on 08/17/2022.
Applicant further argues that Fujishiro fails to teach, “transmit a plurality of uplink messages to the BS: during the uplink-enhanced idle mode; through at least one of the one or more idle-mode uplink air interface resources established with the BS; and using the UE-specific identifier”. Examiner respectfully disagrees with the applicant. Fujishiro discloses that UE 100 transmits the Msg3 with data to the eNB 200 by the uplink early data transmission in step S702 of Fig. 17. See ¶0261.  Fujishiro further discloses that UE 100 may notify, by Msg1 (preamble transmission), the eNB 200 that the second timer is used. Then, the UE 100 may use the second timer and notify the eNB 200 of the timer value by the Msg3 only when the use permission of the second timer is notified from the eNB 200 by the Msg2. See ¶0262. Fujishiro also discloses that eNB 200 transmits, to the UE 100, the Msg4 with the response data (TCP ACK) by the downlink early data transmission,…… Msg3 transmission fails, the HARQ NACK (retransmission request) is transmitted from the eNB 200 to the UE 100, and the UE 100 performs the Msg3 retransmission by the HARQ. The UE 100 may continue the operation of the second timer without resuming (reactivating) the second timer when performing the Msg3 retransmission by the HARQ after activating the second timer. See ¶0270-¶0271 along with Fig. 17.  
That is, UE transmits a plurality of uplink messages (e.g., Msg1 {with preamble transmission}, Msg3 when UE in idle mode, detects uplink data to be transmitted using EDT <early data transmission>, also, see ¶0281) associated with a timer (second timer for early data transmission) during early data transmission as disclosed supra; Please note that Msg1 <UE to eNB in uplink> & Msg 3 <UE to eNB in Uplink> are a  plurality of uplink messages, in addition, retransmission of Msg3 in early UL data transmission is also interpreted as a plurality of uplink messages as disclosed supra, contrary to applicant’s remarks at least in page 13 of remarks as submitted on 08/17/2022.
Similar arguments are applicable for independent claims  27 and 34 in reference to Fujishiro .
U.S. Patent Application Pub. No. 2019/0350037 to Lee et al. ("Lee") is NOT used in this office action, hence moot.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467